DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 12, and 17, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For examination purposes the limitations following the phrase are not considered to be required by the claims.
	Regarding claims 3-8, 11, 13-16, and 18-20, the claims are rejected due to dependence from rejected claims 1, 12, and 17.
	Further regarding claim 16, the claim recites the gas detector and the electronics disposable on a same side of the PCB. However, this appears to contradict claim 12 (from which claim 16 depends) which recites the elements disposable on opposite facing sides of the PCB. For examination purposes it is presumed that the elements can be disposed either on the same side or on opposite sides.

Claims 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 12, the claim recites the gas detector detecting refrigerant leakage via the PCB aperture, and also recites that the gas detector element disposable on an opposite facing side of the PCB from the electronics. However, this embodiment does not appear to be supported by the original disclosure. As shown in Fig. 5 of the instant application, for the gas detector 310 to be able to detect the leakage via PCB aperture 501 it must be disposed on the same side of the PCB 330 as the electronics 320. Therefore the amended claim is considered to include a presentation of new matter.
	Regarding claims 13-16, the claims are rejected due to dependence from rejected claim 12.

Claim Rejections - 35 USC § 102 & 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kawaguchi (JP 2004-177150, see English translation attached with previous rejection) or, in the alternative, under 35 U.S.C. 103 as obvious over Kawaguchi in view of Nomura (JP 3349783, see attached English translation).
	As to claim 1, Kawaguchi discloses a gas detector capable of detecting refrigerant leakage in a space such as a trailer, truck, or cargo container, the gas detector comprising:
	a gas detector element 6 for detecting the leakage;
	electronics 21-24 to interface with the gas detector element 6;
	an enclosure 2-4 configured to expose the gas detector element 6 to an area that is exterior to the enclosure 2-4 via vents 8-9 and to form an electronics housing area 26 in which the electronics 21-24 are disposed whereby the electronics are isolated from the exterior and the leakage (Fig. 1); and
	a PCB 20 comprising two opposite facing sides on which the gas detector 6 and the electronics 21-24 are disposable (while Kawaguchi does not explicitly show the PCB 20 having the electronics gas detector 6 and the electronics 21-24 actually disposed on opposite facing sides of the PCB 20, there is nothing in the disclosure of the reference to suggest that the electronics 21-24 cannot be disposed on either side, thus the claimed “second side” of the PCB 20 is considered to be capable of having the electronics 21-24 disposed thereupon). 
	Assuming, arguendo, that the applicant does not agree that the electronics 21-24 are disposable on the second side of the PCB as claimed, it is further noted that Nomura teaches that it is known to arrange sensor electronics 24 on an opposite facing side of a PCB 6 from a gas detector 8 (Fig. 2). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the gas detector 6 of Kawaguchi such that the electronics 21-24 are disposable on the second side of the PCB 20 as taught by Nomura in order to form a more compactly constructed sensor. 
	As to claim 3, Kawaguchi discloses PCB 20 being a solid, unitary body which impedes fluid flow from the exterior of the enclosure to the electronics housing area 26 (Fig. 1).
	As to claim 4, Kawaguchi discloses the enclosure comprising a body 2 and a cover 4, wherein the second side of the PCB 20 is affixable to the body 2 and the cover is affixable to the body over the PCB (Fig. 1).
	As to claim 5, Kawaguchi discloses the cover 4 defining apertures 8-9  at the second side of the PCB through which the detector 6 is exposed to the exterior of the enclosure, wherein the body 2 cooperates with the PCB 20 to form the electronics housing area 26 in which the electronics 21-24 are disposable (Fig. 1). 
	As to claim 6, Kawaguchi discloses the cover 4 comprising a cover portion and a spacer portion 28/30 interposed between the PCB 20 and the cover portion (Fig. 1).
	As to claim 7, Kawaguchi discloses the spacer 28/30 being thicker (in a vertical direction as shown in Fig. 1) than the gas detector element 6.
	As to claim 8, Kawaguchi discloses the spacer 28/30 defining an opening 14 to accommodate the detector 6 (Fig. 1). The opening 14 is sealed from the rest of the enclosure via partition 28 of the spacer (Fig. 1).
	As to claim 11, Kawaguchi does not explicitly teach a refrigeration system as claimed. However, Official Notice is taken that it is well-known in the art to utilize a refrigeration system to condition and interior volume. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Kawaguchi to include a refrigeration system as claimed because it would provide a comfortable environment for a user.

Response to Arguments
In the Office Action dated 5/31/2022, the Examiner took Official Notice that certain features are old and well known in the refrigeration art.  Applicant has failed to traverse the(se) statement(s). As such, and in accordance with MPEP §2144.03, the statements are now considered admitted prior art.
Applicant’s arguments, see pages 7-8, filed 8/19/2022, with respect to the rejections of claims 1, 3-8, and 11 under 35 U.S.C. 102/103 have been fully considered and are persuasive. Therefore, the previous rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Nomura (JP 3349783).
Applicant’s arguments, see pages 7-8, filed 8/19/2022, with respect to the rejections of claims 12-16 under 35 U.S.C. 102/103 have been fully considered and are persuasive. Therefore, the previous rejections have been withdrawn. However the claims appear to be indefinite and also to include a presentation of new matter as noted above. 
Applicant’s arguments, see pages 7-9, filed 8/19/2022, with respect to the rejections of claims 17-20 under 35 U.S.C. 102/103 have been fully considered and are persuasive. Therefore, the previous rejections have been withdrawn.

Examiner Note
Claims 12-20 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combinations of features. However, these claims cannot be considered to be "allowable” at this time due to the rejection(s) under 35 U.S.C. 112 set forth in this Office Action. Therefore, upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of these claims with respect to the prior art will be necessary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763